Title: From George Washington to William Milnor, 1 April 1789
From: Washington, George
To: Milnor, William



Sir,
Mount Vernon Apl 1st 1789

I have been duly favored with yr Letter of the 26th Ult.—and had before seen a letter from you to Mr Lund Washington on the same subject. In answer to them both I can say no more to you at present than what I have already invariably said to many—very many others—that if it should be my lot to administer the Government, I am resolved to enter upon my office totally free from every engagement whatsoever—and that in all appointments to Offices as far as my agency in the matter is required—one only rule shall guide me, and that is to consult the

fitness of characters and the public good: for however strong my friendships or however great my inclination towards individual may be, they will never make me swerve knowingly from this rule. I do not say this as any discouragement to your application—on the contrary it would give me great pleasure to see you placed in a situation agreeable to your wishes and merits—As a step towards it (your conduct, & walk of life having for many years been unknown to me) I would advise you to obtain the most ample testimony of your sobriety Industry &ca from the well known & respectable characters of your City this would be a proper ground for recommendation to any Office to be built on. I am &ca

G.W.

